Citation Nr: 1733954	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as lung damage and shortness of breath).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In April 2015, the Board issued a decision denying the claim on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued an order vacating and remanding the Board's April 2015 decision for action in accordance with a Joint Motion for Vacatur and Remand.  In November 2016, the Board remanded the instant claim for compliance with the terms of the Joint Motion.  It now returns for appellate review.

The Board recognizes that the Veteran's representative has raised the issue of entitlement to service connection for reactive airway dysfunction syndrome in a June 2017 statement.  The Veteran and his representative are advised that a claim for benefits filed after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Veteran's representative submitted additional relevant evidence directly to the Board.  Importantly, the representative did not waive the Veteran's right to have this newly submitted evidence considered by the Agency of Original Jurisdiction (AOJ).  Previously, when the Veteran's representative submitted evidence in this case, in August 2016, he explicitly requested that the new evidence be remanded to the RO for consideration.  The Board assumes that the Veteran's representative again wants the RO to review the newly submitted evidence in the first instance.

A supplemental statement of the case (SSOC) must be furnished to a veteran when additional pertinent evidence is received after an SSOC is issued.  38 C.F.R. § 19.31.  Unless this procedural right is waived by a veteran, any additional evidence must be referred to the RO for review and preparation of an SSOC.  Id.; 38 C.F.R. § 20.1304.  Thus, remand is required.

Accordingly, the case is REMANDED for the following action:

The RO should review and readjudicate the claim in light of the new evidence and all other evidence received regarding this claim.  If the claim is denied, the Veteran and his representative should be issued an SSOC and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






